Citation Nr: 0209536	
Decision Date: 08/09/02    Archive Date: 08/21/02

DOCKET NO.  99-15 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a blood disorder, to 
include antithrombin 3 deficiency, and bilateral stasis 
ulcers, including as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1967 to May 1971, to include duty in Vietnam from 
November 1970 to May 1971.  This case comes before the Board 
of Veterans' Appeals (Board) from a rating decision of April 
1999 by the Albuquerque, New Mexico Regional Office (RO) of 
the Department of Veterans Affairs (VA), which denied service 
connection for bilateral stasis ulcers secondary to herbicide 
exposure (claimed as blood disorder).  


FINDING OF FACT

The veteran's bilateral stasis ulcers and antithrombin 3 
deficiency disorders were not manifested in service, and are 
not shown to be related to service or to any exposure to 
herbicide agents (including Agent Orange) therein.  


CONCLUSION OF LAW

Service connection for a blood disorder, to include 
antithrombin 3 deficiency, and bilateral stasis ulcers, 
including as due to exposure to herbicides is not warranted.  
38 U.S.C.A. §§ 1110, 1116, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(e) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2001)).  Among other things, this law eliminates the concept 
of a well-grounded claim, and redefines the obligations of VA 
with respect to notice and the duty to assist.  Regulations 
implementing the VCAA have now been published.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The VCAA and 
implementing regulations apply in the instant case..  See 
VAOPGCPREC 11-2000.  However, the Board finds that here all 
pertinent mandates of the VCAA and implementing regulations 
are met.  

The veteran was notified via rating decision dated in April 
1999, statement of the case dated in June 1999, and 
supplemental statement of the case dated in December 2000 as 
to why his claim was denied.  The RO has obtained the 
veteran's service treatment records.  While the veteran has 
claimed that he was treated for his claimed disorder at the 
VA Medical Center (VAMC) in San Francisco, California from 
1982 to 1994, the VAMC, in response to attempts made by the 
RO in 2000 to obtain these records, indicated in November 
2000 that no treatment records concerning treatment afforded 
the veteran during the claimed period were available.  The 
VAMC had the veteran's correct Social Security number when it 
searched for the records sought.  The veteran has not 
identified any other pertinent medical records which remain 
outstanding.  The Board notes that the veteran has not been 
accorded a VA compensation and pension examination regarding 
this claim. However, any hospital report or any government or 
private examination report may serve as an examination for 
the purpose of compensation claims if it is otherwise 
adequate.  38 C.F.R. § 3.326(b).  The Board finds that the 
numerous records of VA treatment in the file are adequate for 
an equitable determination in this claim.  It is undisputed 
that the veteran currently has bilateral stasis ulcers and 
antithrombin 3 deficiency.  No further assistance to the 
veteran in the development of evidence is required.  

The Board also notes that in the adjudication of the 
veteran's claim it has considered evidence, in the form of 
medical treatise-type information downloaded from an internet 
website, submitted directly to the Board in the support of 
the veteran's claim in July 2002.  See 67 FR 3099, 3015 
(effective Feb. 22, 2002).

Where, as here, there has been substantial compliance with 
the VCAA and the implementing regulation, a remand would 
serve no useful purpose.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).
Factual Background

The veteran's service medical records contain no mention of 
complaint, treatment or diagnosis of either a blood-related 
disorder (to include antithrombin 3 deficiency) or venous 
stasis ulcers.

VA outpatient treatment records on file, dated from 1994 to 
1998, show that the veteran has been treated on numerous 
occasions regarding problems associated with bilateral stasis 
ulcers and antithrombin 3 deficiency.  A September 1997 
treatment record reveals that he was seen for evaluation of 
stasis ulcers.  It was noted that he had a history of 
recurrent stasis ulcers since January 1982, and was presently 
on Coumadin therapy for antithrombin 3 deficiency.  Bilateral 
stasis ulcers and antithrombin 3 deficiency were diagnosed.  
Several other VA treatment records, dated between 1994 and 
1998, also indicate that the veteran was treated for these 
disorders.  

In his substantive appeal, dated in July 1999, the veteran 
requested that VA examine his records back to 1982.  He 
claimed that his ulcers were due to an antithrombin 3 
deficiency diagnosed by VA vascular physicians at the VAMC in 
San Francisco, California in 1982.  He added that he was 
informed at that time that he had a rare blood disorder.  As 
was noted, those treatment records are unavailable.  

The veteran has also submitted medical treatise-type 
materials with definitions from the Unified Medical Language 
System(r).  This material, received by the Board in July 2002, 
includes background, clinical, and treatment-related 
information regarding antithrombin 3 deficiency.  The 
literature makes no mention of the veteran, and does not 
relate his diagnosed disorders to Agent Orange exposure.

Laws and Regulations

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. §§ 3.303, 3.304; Mercado-Martinez v. 
West, 11 Vet. App. 415, 419 (1999).

In order to prevail on the merits in an issue of service 
connection, there must be medical evidence of (1)  current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive chronic 
disease to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
C.F.R. §§ 3.307, 3.309.

A disease associated with exposure to certain herbicide 
agents listed in 38 C.F.R. § 3.309(e) will be considered to 
have been incurred in service under the circumstances 
outlined in that section, even though there is no evidence of 
such disease during such period of service.  38 C.F.R. § 
3.307(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed in 38 C.F.R. § 3.309(e), shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that he was 
not exposed to any such agent during that service. 
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.

Antithrombin 3 deficiency and stasis ulcers are not among the 
listed diseases with known positive association to Agent 
Orange exposure.  38 C.F.R. § 3.309(e).  The Secretary has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which he 
has not specifically determined that a presumption of service 
connection is warranted.  38 C.F.R. §§ 3.307, 3.309.  

Analysis

After a thorough review of the veteran's claim file, the 
Board concludes that he has failed to show the required nexus 
between his current bilateral stasis ulcers or antithrombin 3 
deficiency and his active service or any exposure to 
herbicide agents, including Agent Orange, therein.  Neither 
of the appellant's two claimed disorders is a listed disease 
associated with exposure to certain herbicide agents pursuant 
to 38 C.F.R. § 3.309(e).  Accordingly, presumptive service 
connection for the disorders is not warranted.  They were not 
manifested during service.  Hence, service connection on the 
basis that they were first manifested in service and have 
persisted since, likewise is not warranted.

Finally, there is no competent (medical) evidence that 
relates these two disorders to service (and specifically to 
Agent Orange exposure therein).  The veteran has presented no 
medical opinion/treatise relating these two specific 
disorders to herbicide exposure.  Although he asserts that 
they are due to his inservice exposure to Agent Orange, his 
statements are not competent evidence.  Medical diagnosis and 
causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  
Because he does not have the requisite medical training, the 
veteran is not competent to make a determination that his 
currently diagnosed stasis ulcers and antithrombin 3 
deficiency are the result of an inservice exposure to Agent 
Orange many years ago.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).
	
When all the evidence is assembled, the Secretary is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Here, 
the preponderance of the evidence is against the veteran's 
claim.  Accordingly, the claim must be denied.


ORDER

Service connection for a blood disorder, to include 
antithrombin 3 deficiency, and bilateral stasis ulcers is 
denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

